338 F.2d 992
UNITED STATES of Americav.Edward SALTER, Appellant.
No. 14831.
United States Court of Appeals Third Circuit.
Argued October 22, 1964.
Decided November 23, 1964.

Bruce M. Schragger, Trenton, N. J., for appellant.
Mark E. Litowitz, Asst. U. S. Atty., Newark, N. J. (David M. Satz, Jr., U. S. Atty., Newark, N. J., Stanley C. Van Ness, Asst. U. S. Atty., of counsel, on the brief), for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
From our own close study of the record we are convinced that there was no substantial error in connection with the trial of this case.


2
The judgment of the district court will be affirmed.